1
2
3                         UNITED STATES DISTRICT COURT

4           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

5
      ANTHONY CHRISTOPOULOS, ET AL.,                     Case No. EDCV 18-216 JGB (SPx)
6
                                            Plaintiff,
7
                  v.                                       AMENDED JUDGMENT
8
9     ORGANICA PATIENT GROUP, INC., ET
      AL.
10
11                                       Defendant.

12
13
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
14
           Pursuant to the Order filed concurrently herewith, Plaintiffs Anthony
15
     Christopoulos and Butterware.com, LLC’s Motion for Default Judgment against
16
     Defendants Organica Patient Group, Inc., Energy Clinic, LLC, Rudy Alarcon,
17
     Kristen Abelon, Mary Palma is GRANTED as to Counts One, Two, Three, and
18
     Six. Anthony Christopoulos is awarded $200,000 in damages and $115,528.77 in
19
     interest from Organica Patient Group, Inc. Plaintiffs Anthony Christopoulos and
20
     Butterware.com, LLC are awarded $300,000 in damages and $45,534.25 in interest
21
     from Organica Patient Group, Inc., Energy Clinic, LLC, Rudy Alarcon, Kristen
22
     Abelon, and Mary Palma, who shall be jointly and severally liable for this amount.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1         IT IS FURTHER ORDERED that Plaintiff mail or personally serve a copy
 2   of this judgment and the Order concurrently filed therewith to Defaulting
 3   Defendants. Plaintiff shall file Proof of Service with the Court within ten days of
 4   the date of the Order.
 5
      Dated: June 14, 2019
 6
 7                                            THE HONORABLE JESUS G. BERNAL
 8                                            United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
